OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Applying New Jersey law and viewing the evidence in a light most favorable to plaintiff (see Laidlow v Hariton Mach. Co., Inc., 170 NJ 602, 607, 790 A2d 884, 887 [2002]), defendant SML Veteran Leather, LLC demonstrated its entitlement to summary judgment dismissing the complaint against it. Plaintiff failed to raise a triable issue of fact whether defendant’s conduct constituted an intentional wrong under the New Jersey Workers’ Compensation Act (see NJ Stat Ann § 34:15-8; compare Mull v Zeta Consumer Prods., 176 NJ 385, 392, 823 A2d 782, 786 [2003]; Laidlow, 170 NJ at 622, 790 A2d at 897-898).
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Rivera concur; Judge Abdus-Salaam taking no part.
*1121On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.